The plaintiff in error, hereinafter called defendant, was convicted in the county court of McCurtain county of selling whisky, and was sentenced to pay a fine of $100 and to serve 30 days in the county jail.
The case was tried in September, 1929, and the appeal was lodged in this court in December, 1929. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is brought to this court from a conviction, and no briefs are filed in behalf of plaintiff in error, and no appearance for oral argument made when the case was set for submission, this court will examine the record for jurisdictional errors, and, if none appear, and the evidence supports the judgment, it will be affirmed. No material error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 400